—Order, Supreme Court, New York County (Salvador Collazo, J.), entered on or about May 25, 1995, which denied petitioners’ application for a stay of arbitration as to all claims, unanimously modified, on the law, to grant the petition as to all claims except that concerning the Portfolio 100, L.P. investment, and otherwise affirmed, without costs.
Respondent fails to demonstrate an agreement with petition*259ers to arbitrate before the American Arbitration Association, except with respect to the Portfolio 100, L.P. investment. Accordingly, a stay of arbitration as to claims other than that one should have been granted. With respect to the Portfolio 100, L.P. investment claim, all issues, including the timeliness of the claim, are for the arbitrator under the Federal Arbitration Act, which governs the agreement to arbitrate in the absence of an explicit choice of law provision (see, Matter of Smith Barney, Harris Upham & Co. v Luckie, 85 NY2d 193, 202; Mastrobuono v Shearson Lehman Hutton, 514 US 52). Concur—Milonas, J. P., Rosenberger, Ross and Tom, JJ.